      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 1 of 9 Page ID #:43

                                                                              FILED
                                                                    CLERK, U.S. DISTRICT COURT



1                                                                    11/10/2020

2                                                                           DM
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                    BY: ___________________ DEPUTY



3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              January 2020 Grand Jury

11   UNITED STATES OF AMERICA,                CR 2:20-cr-00565-JAK

12             Plaintiff,                     I N D I C T M E N T

13             v.                             [18 U.S.C. §§ 2261A(2)(A)–(B),
                                              2261(b)(5): Stalking; 18 U.S.C.
14   DUANE DAVID TROW,                        § 1705: Destruction of a Mail
                                              Receptacle; 18 U.S.C. § 1708:
15             Defendant.                     Possession of Stolen Mail]

16

17        The Grand Jury charges:
18                                      COUNT ONE
19                  [18 U.S.C. §§ 2261A(2)(A)–(B), 2261(b)(5)]
20        1.    Beginning in or about October 2017 and continuing to in or
21   about May 2020, in Los Angeles County, within the Central District of
22   California, and elsewhere, defendant DUANE DAVID TROW (“TROW”), with
23   the intent to harass and intimidate Victim 1, who was employed by
24   “Radio Station 1” and was the host of a Radio Station 1 program, “RS
25   Program 1,” used an interactive computer service, an electronic
26   communication service, an electronic communication system of
27   interstate commerce, and other facilities of interstate and foreign
28   commerce, namely, cellular telephone networks, interstate wires, and
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 2 of 9 Page ID #:44



1    the Internet, to engage in a course of conduct, described in

2    paragraph 2 below, that placed Victim 1 in reasonable fear of death

3    and serious bodily injury, and caused, attempted to cause, and would

4    reasonably be expected to cause substantial emotional distress to

5    Victim 1.

6         2.     Defendant TROW’s course of conduct included, among other

7    things, the following:

8                a.   On or about October 31, 2017, defendant TROW sent to

9    RS Program 1 and multiple other Radio Station 1 email accounts an

10   email with the subject line “WHITE MEN, WHITE MEN, WHITE MEN!” that

11   included the following in the body of the message:

12        ARE SMARTER, MORE TALENTED, BETTER LEADERS, SAVVIER, BETTER
          UNDER PRESSURE, MORE TECHNICAL, MORE WILDLY CREATIVE, and
13        WORK HARDER (GENERALLY BY FAR, GENERALLY!) THAN CUNTS LIKE
          THE LEFTIST FOOL HOST AND FEM NAZI GUEST ON “[RS Program
14        1]” today. WHITE MEN INVENTED CINEMA. WHITE MEN CREATED
          THE HUGE INDUSTRY AROUND IT THAT ENCOMPASSES ALL MEDIA
15        TODAY. WHITE MEN ARE THE INNOVATORS IN LARGE PART WHO KEEP
          IT GOING. Not the seven out of 70 some directors on that
16        list, because of the FACT less women are qualified to
          direct much less even want to! Not the unqualified luddite
17        socialist hypocrite host of “[RS Program 1]” [Victim 1] who
          is incapable of creating any of the above such, and why SHE
18        is a reporter sucking off the industry like the parasites
          and barnacles that have similar jobs in the animal world.
19        WHINE ALL YOU WANT COLORED (whatever the fuck it is),
          FAGGOT, CUNT WHORES. You cannot change the “White Men”
20        facts of history.

21               b.   On or about November 22, 2017, defendant TROW sent an

22   email to Victim 1 that included the following in the body of the

23   message:

24        It’s bad enough you spread your dumb, luddite, ill will,
          negativity, leftism, arch feminist, bullshit on the radio
25        waves, but to have your ugly haggard old face for print
          journalism on TV is just too much.
26
          If your ugly mug continues to sicken the television air
27        waves in these worthless phony insider sound bites, these
          outlets are going to face one FUCK of a backlash and your
28        no-name that stands for no talent LEACH with no capacity to

                                             2
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 3 of 9 Page ID #:45



1         achieve the brilliance of such men as the latest you are
          giddy to watch and help fall (Not to defend them but its’
2         clear this all makes a sick cunt like you happy which is
          disgusting!) may just get dragged down your deserved karma
3         SHIT trail . . . .

4         Stupid whore

5               c.     On or about November 24, 2017, defendant TROW sent an

6    email to Victim 1 that included the following in the body of the

7    message:   “It’s bad enough that you spread your dumb, luddite, ill

8    will, negativity, leftism, arch feminist bullshit on the radio waves;

9    but to have your ugly haggard old face for print journalism on TV is

10   just too much.”

11              d.     On or about November 27, 2017, defendant TROW sent an

12   email to Victim 1 that included the following in the body of the

13   message:   “Here’s another.     You are a miserable talentless leftist

14   whore and your position is gossip columnist.         Or much more straight

15   to the point – A LEECH.      Don’t pretend it’s anything more.”

16              e.     On or about January 10, 2018, defendant TROW sent an

17   email to Victim 1 with the subject line “NOT YOUR HAGGARD OLD FACE

18   FOR RADIO AGAIN ON [Media Company 1]!” that included the following in

19   the body of the message:      “Gender Gap Whores.”

20              f.     On or about May 7, 2018,      defendant TROW sent to

21   Victim 1 and other Radio Station 1 email accounts an email that

22   included the following in the body of the message:

23        WELL WE ARE GOING TO GET THE DUMB WORTHLESS CUNT OFF THE
          AIR. HER SICKLY LEFTIST PREACHING OF SILLY HYSTERIA AND
24        HER UTTER LACK OF KNOWLEDGE IN AN INDUSTRY BASED ENTIRELY
          ON TECH DISQUALIFIES HAGGARD OLD FACE FOR RADIO CUNT TO
25        CONTINUE THERE. Not to mention her awful underlying desire
          for failure in Hollywood. GET LOST HAGGARD OLD UGLY CUNT.
26

27

28

                                             3
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 4 of 9 Page ID #:46



1               g.     On or about September 11, 2018, defendant TROW sent an

2    email to Victim 1 with the subject line “YOUR HAGGARD HIDEOUS FACE IS

3    UNSUITABLE FOR TELEVISION!”

4               h.     On or about December 9, 2019, defendant TROW sent an

5    email to Victim 1 with the subject line “LIAR” that included the

6    following in the body of the message:        “You know what too black means

7    leftist pc phony lying dumb talentless parasite.”

8               i.     On or about January 13, 2020, defendant TROW sent to

9    Victim 1 and other Radio Station 1 email accounts an email with the

10   subject line “HOW DARE YOU BROADCAST ‘G—DAMN’ FROM YOUR DUMB N BITCH

11   GUEST YOU DUMB SICK HEATHEN PARASITE DIRTY OLD UGLY HAGGARD CUNT

12   WHORE!” that included the following in the body of the message:

13   “BETTER RETHINK THAT BITCHES.”

14              j.     On or about March 9, 2020, defendant TROW sent to

15   Victim 1 and other Radio Station 1 email accounts an email with the

16   subject line “STOP the little cutesy baby talk asides with whore

17   mouth SPITTLE into the mic!” that included the following in the body

18   of the message:    “UGLY HAGGARD SMUTTY STUPID LEFTIST ARROGANT LUDDITE

19   FOOL [Victim 1] is *ANYTHING* but cute.         DISGUSTING WHORE.”

20              k.     On or about May 11, 2020, defendant TROW sent to

21   Victim 1 and other Radio Station 1 email accounts an email with the

22   subject line “DIRTY RUDE PIG BITCH HOST [Victim 1], HOW DARE YOU

23   PREPARE LUNCH OR WHATEVER THE HELL YOU WERE DOING WHILE YOUR GUEST

24   WAS SPEAKING!” that included the following in the body of the

25   message:   “How UNPROFESSIONAL, LACKING in curtesy, and INCONSIDERATE

26   of listeners can a DUMB HAGGARD OLD WHORE GET?!          She needs to be

27   PULLED off the air finally.”

28

                                             4
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 5 of 9 Page ID #:47



1                                       COUNT TWO

2                    [18 U.S.C. §§ 2261A(2)(A)–(B), 2261(b)(5)]

3         1.    Beginning in or about December 2018 and continuing to in or

4    about June 2020, in Los Angeles County, within the Central District

5    of California, and elsewhere, defendant DUANE DAVID TROW (“TROW”),

6    with the intent to harass and intimidate Victim 2, who was employed

7    by “Media Company 1” as a correspondent based in its Los Angeles

8    bureau who reported on current events during Media Company 1’s

9    nightly news program, used an interactive computer service, an

10   electronic communication service, an electronic communication system

11   of interstate commerce, and other facilities of interstate and

12   foreign commerce, namely, cellular telephone networks, interstate

13   wires, and the Internet, to engage in a course of conduct, described

14   in paragraph 2 below, that placed Victim 2 in reasonable fear of

15   death and serious bodily injury, and caused, attempted to cause, and

16   would reasonably be expected to cause substantial emotional distress

17   to Victim 2.

18        2.    Defendant TROW’s course of conduct included, among other

19   things, the following:

20              a.    On or about December 14, 2018, defendant TROW sent to

21   Victim 2 and other Media Company 1 email accounts an email that

22   included the following in the body of the message:

23        UNPROFESSIONAL UNQUALIFIED AFFIRMATIVE ACTION DUMB CHILD
          TALKING UGLY DIRT DONKEY FAGGOT REPORTER ONLY ON... [Media
24        Company 1] Skews clown car. YOU FREAKING IDIOTS!

25              b.    On or about May 15, 2019, defendant TROW sent to

26   Victim 2 and other Media Company 1 email accounts an email that

27   included the following in the body of the message:

28

                                             5
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 6 of 9 Page ID #:48



1         Take note of the competition. Their donkeys speak English
          professionally with perfect diction unlike queer child
2         speak boy on [Media Company 1] CLOWN CAR NEWS. You're a
          DISGRACE to professional journalism! Donkey Faggot,
3         [Victim 2].

4               c.    On or about September 3, 2019, defendant TROW sent to

5    Victim 2 and other Media Company 1 email accounts an email that

6    included the following in the body of the message:

7         You know if [Victim 2] simply did his voice over more low
          key as he is on camera, this nightly embarrassment would
8         not be the case! He even seems to pronounce ok when on
          camera. It’s the gay child [voice over] delivery that is
9         pathetic.

10              d.    On or about March 9, 2020, defendant TROW sent to

11   Victim 2 and other Media Company 1 email accounts an email that

12   included the following in the body of the message:

13        PATHETIC! GET THAT UGLY DIRTY DUMB QUEER DONKEY FOOL OFF
          THE AIR! GET HIS UNPROFESSIONAL RIDICULOUS FIVE YEAR OLD
14        FAG SPEAK OFF OR THAT BRAND WILL SUFFER SEVERE BRAND DAMAGE
          FAR AND WIDE... HEADS NEED TO ROLL FINALLY YOU STUPID
15        FREAKS.

16              e.    On or about March 20, 2020, defendant TROW sent to

17   Victim 2 and other Media Company 1 email accounts an email that

18   included the following in the body of the message:

19        EVEN NOW. PATHETIC! GET HIS UNPROFESSIONAL RIDICULOUS
          FIVE YEAR OLD FAG SPEAK OFF THE AIR OR THAT BRAND WILL
20        SUFFER SEVERE DAMAGE FAR AND WIDE... HEADS NEED TO ROLL
          FINALLY YOU STUPID FREAKS.
21
                f.    On or about April 2, 2020, defendant TROW sent to
22
     Victim 2 and other Media Company 1 email accounts an email that
23
     included the following in the body of the message:           “QUEER DONKEY BOY
24
     AFFIRMATIVE ACTION UNPROFESSIONAL REPORTER – [Media Company 1] SKEWS
25
     CLOWN CAR MONKEY OUTFIT.”
26

27

28

                                             6
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 7 of 9 Page ID #:49



1               g.    On or about May 8, 2020, defendant TROW sent to Victim

2    2 and other Media Company 1 email accounts an email that included the

3    following in the body of the message:

4         QUEER DONKEY BOY AFFIRMATIVE ACTION UNPROFESSIONAL CHILD
          FAG SPEAK REPORTER GETTING HECKLED ON LOCATION FROM NOW
5         ON... STUPID AS SHIT BLACK MASK ON EMPTY STREET FEAR
          MONGERING RATINGS WHORE [Media Company 1] SCUM!
6
                h.    On or about June 2, 2020, defendant TROW sent to
7
     Victim 2 and other Media Company 1 email accounts an email that
8
     included the following in the body of the message:
9
          GONNA JOIN YOU ON THE STREET STUPID FLAMING FOREIGN DONKEY
10        BOY. TEACH YOU HOW TO SPEAK ENGLISH OR YOU GET FIRED.
          Maybe in front of SM Pier? Maybe on Hollywood Blvd? Maybe
11        Westwood at 405? SEE YA AROUND... QUEER DONKEY BOY
          AFFIRMATIVE ACTION UNPROFESSIONAL CHILD FAG SPEAK REPORTER
12        GETTING HECKLED ON LOCATION FROM NOW ON... STUPID AS SHIT
          BLACK MASK ON EMPTY STREET FEAR MONGERING RATINGS WHORE
13        [Media Company 1] SCUM!

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 8 of 9 Page ID #:50



1                                      COUNT THREE

2                                  [18 U.S.C. § 1705]

3         On or about October 13, 2018, in Los Angeles County, within the

4    Central District of California, defendant DUANE DAVID TROW willfully

5    and maliciously injured, destroyed, and broke open a letter box and

6    receptacle located at 3949 Los Feliz Boulevard, Los Angeles,

7    California, which was intended and used for the receipt and delivery

8    of mail matter on a mail route of the United States Postal Service.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             8
      Case 2:20-cr-00565-JAK Document 15 Filed 11/10/20 Page 9 of 9 Page ID #:51



1                                      COUNT FOUR

2                                  [18 U.S.C. § 1708]

3         On or about November 29, 2018, in Los Angeles County, within the

4    Central District of California, defendant DUANE DAVID TROW (“TROW”)

5    unlawfully possessed mail and mail matter that had been stolen and

6    taken from the United States mail, namely a letter addressed to P.I.

7    in Los Angeles County, which defendant TROW knew had been stolen and

8    taken.

9                                                A TRUE BILL
10

11
                                                        /S/
12                                               Foreperson

13
     NICOLA T. HANNA
14   United States Attorney

15

16
     CHRISTOPHER D. GRIGG
17   Assistant United States Attorney
     Chief, National Security Division
18
     ANNAMARTINE SALICK
19   Assistant United States Attorney
     Chief, Terrorism and Export
20   Crimes Section

21   REEMA M. EL-AMAMY
     Assistant United States Attorney
22   Terrorism and Export Crimes
     Section
23

24

25

26

27

28

                                             9
